Detailed Action
This is the final office action for US application number 16/877,528. Claims are evaluated as filed on May 16, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Abdou and Grimberg teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that Abdou does not disclose that the head of the plunger has a cross-section equivalent to the cross-section of the channel as the implant of Abdou has an equivalent cross-section and the head/T-shaped connector 61 is releasably connected inside the implant in Figs. 10-12 (Remarks p. 9), Examiner notes that the T-shaped connector 61 has been interpreted as a portion of the head as shown in the illustrations of Fig. 11 and 11a in the rejection below. That is, it has not been asserted that the T-shaped connector 61 has a cross-section equivalent to the cross-section of the channel as argued. Further, Examiner notes that it is unclear how cross-sections can be construed to be equivalent and have one able to be inserted in the other as claimed. As the plunger being able to be inserted in the channel is originally disclosed and equivalent cross-sections do not appear to be originally disclosed, this has been interpreted as referring to the cross-sections being substantially similar in size and shape as detailed in the rejection under 35 USC 112b below as this appears to be the intended meaning. As such, Abdou Fig. 15 shows the head positioned within the outlet of the channel; where the head appears to abut the walls of the channel and thus have a cross-section substantially similar in size and shape to that of that portion of the channel.
With regards to Applicant’s argument in reference to claims 6 and 7 that the channel of the tube of Abdou cannot be arcuate or have a slide portion because the metallic spinal implant cannot be pushed through such a channel (Remarks p. 9), Examiner notes Applicant has not identified why it is believed that the metallic spinal implant of Abdou cannot be pushed through such a channel. Abdou shows an arcuate portion and a slide portion as annotated on Abdou Fig. 4; thus, Abdou clearly discloses the tube having the shown portions. Further, there are not structural features disclosed for the implant of Abdou (Figs. 2A-2C, ¶54) that would prevent the implant from sliding within a correspondingly sized and shaped channel. Accordingly, the argument that the channel of Abdou cannot be arcuate or have a slide portion because the metallic spinal implant cannot be pushed through such a channel does not appear to be founded in the disclosure of Abdou for the currently claimed channel.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claim 6, the specification appears to lack proper antecedent basis for the channel is arcuate according to the arcuate hollow tube. That is, such has not been shown, described in the specification, and was not originally claimed. No views showing the shape or contours of the channel within the tube have been provided. Thus, the specification fails to provide proper antecedent basis for the channel is arcuate according to the arcuate hollow tube constitutes new matter. Examiner suggests cancelling this limitation. 
As to claim 7, the specification appears to lack proper antecedent basis for channel has two straight portions at the distal end and at the proximal end of the hollow tube, and a slide portion connecting the two straight portions of the channel according to the hollow tube straight portions and slide portions. That is, such has not been shown, described in the specification, and was not originally claimed. No views showing the shape or contours of the channel within the tube have been provided. Thus, the specification fails to provide proper antecedent basis for the channel has two straight portions at the distal end and at the proximal end of the hollow tube, and a slide portion connecting the two straight portions of the channel according to the hollow tube straight portions and slide portions. Examiner suggests cancelling this limitation.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the channel is arcuate according to the arcuate hollow tube of claim 6 and the channel has two straight portions at the distal end and at the proximal end of the hollow tube, and a slide portion connecting the two straight portions of the channel according to the hollow tube straight portions and slide portions of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 6, the channel is arcuate according to the arcuate hollow tube appears to be new matter. That is, such has not been shown, described in the specification, and was not originally claimed. No views showing the shape or contours of the channel within the tube have been provided. Thus, the channel is arcuate according to the arcuate hollow tube constitutes new matter. Examiner suggests cancelling this limitation. 
As to claim 7, the channel has two straight portions at the distal end and at the proximal end of the hollow tube, and a slide portion connecting the two straight portions of the channel according to the hollow tube straight portions and slide portions appears to be new matter. That is, such has not been shown, described in the specification, and was not originally claimed. No views showing the shape or contours of the channel within the tube have been provided. Thus, the channel has two straight portions at the distal end and at the proximal end of the hollow tube, and a slide portion connecting the two straight portions of the channel according to the hollow tube straight portions and slide portions constitutes new matter. Examiner suggests cancelling this limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is/are unclear with regards to the head of the insertion portion has a cross-section equivalent to the cross-section of the channel of the hollow tube in lines 13-15 and how such can be equivalent and have the head able to be inserted into the channel as provided by claim 1 lines 10-11. That is, if such are the same, then one is not physically able to fit inside of the other. Further, such does not appear to be supported by the original disclosure. Examiner is interpreting this as referring to the cross-sections being substantially similar in size and shape and suggests amending to clarify.
Claim(s) 2-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 8, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdou et al. (US 2014/0277486, hereinafter “Abdou”).
As to claim 1, Abdou discloses a delivery tool (20, 60) comprising a hollow tube (20) having a channel (channel within 20 extending from 26 to 22 and enabling the relative positioning shown in Figs. 12-15), wherein the hollow tube comprises a plunger inlet (see illustration of Fig. 1) at a proximal end of the hollow tube (as defined, Fig. 1); a filler outlet (22) at a distal end of the hollow tube (as defined, Fig. 1) having an opening (see illustration of Figs. 5 and 5a) at the distal end of the hollow tube (as defined, Fig. 1) and a U-shaped drain (see illustration of Figs. 5 and 5a) extending from the opening (as defined, Fig. 1); and a filler inlet (see illustration of Fig. 1) which is the plunger inlet (¶53) or is formed at a location closer to the plunger inlet than to the filler outlet (as defined, Fig. 1); and a plunger (60) comprising an insertion portion (64, 61, portion of 60 shown to the left of 65 on Fig. 10) which has a cross-section equivalent to or smaller than a cross-section of the channel of the hollow tube (Figs. 13 and 15, ¶13 discloses that the plunger is slidably dispose in the channel), and the insertion portion has a head (see illustration of Figs. 11 and 11a) at a distal end of the plunger (see illustration of Fig. 11 and 11a, ¶59), so that the head of the plunger is able to be inserted into the channel of the hollow tube via the plunger inlet (Fig. 1, ¶53), passing the filler inlet (to get from the position shown in Fig. 12 to that of Fig. 13), and then invading the U-shaped drain of the filler outlet (Figs. 13 and 15) with the insertion portion being received in the channel of the hollow tube (Figs. 12-15, ¶s 22 and 23), wherein the head of the insertion portion has a cross-section substantially similar in size and shape to the cross-section of the channel of the hollow tube (Fig. 15).
As to claim 4, Abdou discloses that the filler inlet is formed at a location closer to the plunger inlet than to the filler outlet (as defined, Fig. 1), and said filler inlet and said U- shape drain of the filler outlet have two different opening directions forming an angle of 20 to 160 degrees (Figs. 1, 4, and 4a).
As to claim 5, Abdou discloses that the hollow tube is straight (see illustration of Fig. 4 showing two straight portions).
As to claim 8, Abdou discloses that the plunger has a stop protrusion (65, ¶59) adjacent to the insertion portion and away from the head of the insertion portion (Figs. 10 and 10a), the stop protrusion has a cross-section larger than the cross-section of the channel of the hollow tube (Figs. 13-15, ¶59), so that the head of the insertion portion is in the U-shaped drain of the filler outlet when the stop protrusion reaches the plunger inlet of the hollow tube (Fig. 15, ¶63). 
As to claim 9, Abdou discloses that the plunger has a uniform cross section between the head and the stop protrusion (as defined, Fig. 10 and 10a).
As to claim 11, Abdou appears to disclose that the cross section of channel is rectangular (from a view looking from the left end of Fig. 11, Figs. 11, 11a, and 20, ¶s 11-13; where ¶12 discloses that the channel is substantially rectangular).

    PNG
    media_image1.png
    439
    910
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    743
    675
    media_image2.png
    Greyscale

 
    PNG
    media_image3.png
    740
    520
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    385
    891
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdou.
As to claim 2, Abdou discloses the invention of claim 1 as well as the filler inlet is formed at a location closer to the plunger inlet than to the filler outlet (as defined, Fig. 1).
Abdou is silent to said filler inlet and said U-shaped drain of the filler outlet have a same opening direction. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have said filler inlet and said U-shaped drain of the filler outlet have a same opening direction, since rearranging parts of an invention involves only routine skill in the art in order to accommodate anatomical differences between surgical sites and patients to provide ease of access to the filler inlet while minimally invasively positioning the U-shaped drain in the appropriate implant insertion location. 

As to claim 3, Abdou discloses the invention of claim 1 as well as the filler inlet is formed at a location closer to the plunger inlet than to the filler outlet (as defined, Fig. 1).
Abdou is silent to said filler inlet and said U- shaped drain of the filler outlet have two different opening directions which are opposite to each other. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have said filler inlet and said U- shaped drain of the filler outlet have two different opening directions which are opposite to each other, since rearranging parts of an invention involves only routine skill in the art in order to accommodate anatomical differences between surgical sites and patients to provide ease of access to the filler inlet while minimally invasively positioning the U-shaped drain in the appropriate implant insertion location. 

As to claim 6, Abdou discloses the invention of claim 1 as well as that the hollow tube is arcuate (see illustration of Fig. 4 showing an arcuate portion).
Abdou is silent to the channel is arcuate accordingly.
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to channel of Adams to be arcuate according to the arcuate hollow tube, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a channel in a delivery device (Abdou abstract). 

As to claim 7, Abdou discloses the invention of claim 1 as well as that the hollow tube has two straight portions (see illustration of Fig. 4) at the distal end and at the proximal end (as defined, Fig. 4), and a slide portion (see illustration of Fig. 4) connecting the distal end and the proximal end (as defined, Fig. 4).
Abdou is silent to accordingly the channel has two straight portions at the distal end and at the proximal end of the hollow tube, and a slide portion connecting the two straight portions of the channel.
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to channel of Adams to have two straight portions at the distal end and at the proximal end of the hollow tube, and a slide portion connecting the two straight portions of the channel according to those of the hollow tube, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a channel in a delivery device (Abdou abstract). 

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdou in view of Grimberg et al. (US 2016/0106551, hereinafter “Grimberg”).
As to claim 10, Abdou discloses the invention of claim 7 as well as 
Abdou is silent to the insertion portion of the plunger has a thin cross section following the head, which is smaller than that of the head.
Grimberg teaches a similar delivery tool (Figs. 22-31) comprising a hollow tube (2) having a channel (shown holding 18 in Figs. 22 and 28, shown holding plunger 12 in Fig. 22, disclosed to hold plunger 2 in ¶282), wherein the hollow tube comprises a plunger inlet (opening at top of 2 as shown in Figs. 23 and 25) at a proximal end of the hollow tube (as defined); a filler outlet (7s) at a distal end of the hollow tube (as defined) having an opening (Figs. 23 and 28) at the distal end of the hollow tube (as defined, Figs. 23 and 28); and a filler inlet which is the plunger inlet (Figs. 22-28); and a plunger (12) comprising an insertion portion (portion of 12 below 16 as shown in Fig. 23) which has a cross-section equivalent to or smaller than a cross-section of the channel of the hollow tube (Figs. 22 and 28), and the insertion portion has a head (18) at a distal end of the plunger (as defined, Fig. 23), so that the head of the plunger is able to be inserted into the channel of the hollow tube via the plunger inlet, passing the filler inlet, and then invading the opening of the filler outlet with the insertion portion being received in the channel of the hollow tube (Figs. 22-28); wherein the head of the insertion portion has a cross-section substantially similar in size and shape to the cross-section of the channel of the hollow tube (Fig. 28, ¶284 discloses that there is no effective spacing between the head and the channel); wherein the insertion portion of the plunger has a thin cross section (of medial insertion portion 17, Fig. 30, ¶285 discloses that the medial insertion portion 17 has a reduced width relative to the head of the insertion portion) following the head (Fig. 29 and 30), which is smaller than that of the head (Fig. 30, ¶285 discloses that the medial insertion portion 17 has a reduced width relative to the head of the insertion portion); wherein the cross section of channel is rectangular (Figs. 23 and 28, ¶s 282 and 284).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to clarify/specify that the insertion portion as disclosed by Abdou has a head substantially similar in cross-section to the channel with a medial portion of a reduced width/thinner/smaller cross-section than the head as taught by Grimberg in order to provide a known cross sectional shape and size for a plunger of a delivery tool (Grimberg Figs. 22-28, ¶s 282 and 284). 

As to claim 11, Abdou discloses the invention of claim 1 as well as appears to disclose that the cross section of channel is rectangular (from a view looking from the left end of Fig. 11, Figs. 11, 11a, and 20, ¶s 11-13; where ¶12 discloses that the channel is substantially rectangular).
Abdou does not specifically state that the cross section of channel is rectangular. 
Grimberg teaches a similar delivery tool (Figs. 22-28) comprising a hollow tube (2) having a channel (shown holding 18 in Figs. 22 and 28, shown holding plunger 12 in Fig. 22, disclosed to hold plunger 2 in ¶282), wherein the hollow tube comprises a plunger inlet (opening at top of 2 as shown in Figs. 23 and 25) at a proximal end of the hollow tube (as defined); a filler outlet (7s) at a distal end of the hollow tube (as defined) having an opening (Figs. 23 and 28) at the distal end of the hollow tube (as defined, Figs. 23 and 28); and a filler inlet which is the plunger inlet (Figs. 22-28); and a plunger (12) comprising an insertion portion (portion of 12 below 16 as shown in Fig. 23) which has a cross-section equivalent to or smaller than a cross-section of the channel of the hollow tube (Figs. 22 an 28), and the insertion portion has a head (18) at a distal end of the plunger (as defined, Fig. 23), so that the head of the plunger is able to be inserted into the channel of the hollow tube via the plunger inlet, passing the filler inlet, and then invading the opening of the filler outlet with the insertion portion being received in the channel of the hollow tube (Figs. 22-28); wherein the cross section of channel is rectangular (Figs. 23 and 28, ¶s 282 and 284).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to clarify/specify that the cross section of channel and head of the insertion portion as disclosed by Abdou are rectangular as taught by Grimberg in order to provide a known cross sectional shape for a tube channel and a plunger of a delivery tool (Grimberg Figs. 22-28, ¶s 282 and 284). 

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775